Exhibit 10.57
EXECUTION VERSION
SMITH & WESSON HOLDING CORPORATION
AND
CERTAIN AFFILIATED ENTITIES
AMENDMENT NO. 2 TO CREDIT AGREEMENT
     This Amendment No. 2 to Credit Agreement and Assignment and Acceptance of
Collateral Documents (this “Amendment No. 2”) dated as of March 12, 2009 (the
“Amendment Date”), is among Smith & Wesson Holding Corporation, a Nevada
corporation (“Holdings”), Smith & Wesson Corp., a Delaware corporation (“S&W
Corp.”), Thompson/Center Arms Company, Inc., a New Hampshire corporation
(“TCAC”), Thompson Center Holding Corporation, a Delaware corporation (“TCHC”),
Fox Ridge Outfitters, Inc., a New Hampshire corporation (“Fox Ridge”), Bear Lake
Holdings, Inc., a Delaware corporation (“Bear Lake”), K.W. Thompson Tool
Company, Inc., a New Hampshire corporation (“K.W. Thompson”), and O.L.
Development, Inc., a New Hampshire corporation (“O.L. Development”) (Holdings,
S&W Corp. and TCAC are hereinafter referred to individually as a “Borrower”, and
collectively as the “Borrowers”, and the Borrowers, TCHC, Fox Ridge, Bear Lake,
K.W. Thompson are O.L. Development are hereinafter referred to individually as a
“Credit Party,” and collectively as the “Credit Parties”), the Lenders (as
defined below), and TD Bank, N.A., a national banking association (“TD Bank”),
in its capacity as administrative agent (in such capacity, the “Administrative
Agent”) for itself and the other lenders party to the Credit Agreement (as
defined below) from time to time (the “Lenders”).
R E C I T A L S:
     WHEREAS, reference is made to a certain Credit Agreement dated as of
November 30, 2007 by and among the Borrowers, the Lenders and the Administrative
Agent, as amended by that certain Amendment No. 1 to Credit Agreement and
Assignment and Acceptance of Collateral Documents dated as of October 31, 2008
(as amended from time to time, the “Credit Agreement”); and
     WHEREAS, the Borrowers, the Administrative Agent and the Lender desire to
modify (i) the definition of Applicable Margin and (ii) the Consolidated
Leverage Ratio;
     NOW THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Recitals. The foregoing recitals are hereby incorporated by reference
herein.
     2. Definitions. Terms defined in the Credit Agreement and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement.

 



--------------------------------------------------------------------------------



 



     3. Amendments to Credit Agreement. The parties hereto hereby agree that,
effective on the Effective Date, the Credit Agreement is hereby amended as
follows:
     3.1 The definition of “Applicable Margin” appearing in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and the following is hereby
inserted in its stead:
     “‘Applicable Margin’ means:
     (a) (i) during the period commencing on the date hereof and ending on the
date of delivery of the Compliance Certificate for the fiscal quarter ending
January 31, 2008, the Applicable Margin for all Loans and unused line fees shall
be set at Level 2 on the grid below, and (ii) at all times during each Interest
Period thereafter the Applicable Margin as of any date of determination shall be
determined based upon the Consolidated Leverage Ratio as of the Determination
Date immediately preceding such date as indicated in the following table:

                                      Applicable Margin   Applicable Margin    
        for Revolving Loan   for Revolving Loan         Consolidated   (per
annum rates)   (per annum rates)         Leverage Ratio   for Base Rate Loans  
for LIBOR Loans   Unused Revolver Fee
Level 1
  Greater than 3.00:1.00     1.00 %     3.00 %     0.75 %
Level 2
  Greater than 2.50:1.00 but less than or equal to 3.00:1.00     0.50 %     2.50
%     0.50 %
Level 3
  Greater than 2.00:1.00 but less than or equal to 2.50:1.00     0.50 %     2.25
%     0.50 %
Level 4
  Greater than 1.50:1.00 but less than or equal to 2.00:1.00     0.50 %     2.00
%     0.25 %
Level 5
  Equal to or less than 1.50:1.00     0.50 %     1.75 %     0.25 %

- 2 -



--------------------------------------------------------------------------------



 



If any Compliance Certificate has not been delivered to the Administrative Agent
within the time periods specified in Section 6.01(c), then until the
Determination Date, the highest rate set forth above shall apply.”
          3.2 Section 7.12(b) of the Credit Agreement is hereby deleted in its
entirety and the following is hereby substituted in its stead:
     “(b) Consolidated Leverage Ratio. The Companies will not permit the
Consolidated Leverage Ratio, determined for any Test Period ending on any date
during any period set forth below, to be more than the ratio set forth below
opposite such period:

          Period   Ratio
April 30, 2009, July 31, 2009, October 31, 2009, January 31, 2010, and April 30,
2010
    3.50:1.00  
 
       
July 31, 2010 and each fiscal quarter thereafter
    3.25:1.00  

“.
          3.3 Schedule 6.12 (Depository Banks) to the Credit Agreement is hereby
deleted in its entirety and Schedule 6.12 (Depository Banks) attached hereto is
hereby substituted in its stead.
     4. Representations and Warranties. Each of the Credit Parties, by its
execution hereof, jointly and severally represents and warrants as follows:
          4.1. Legal Existence; Organization. Each Credit Party is duly
organized and validly existing and in good standing under the laws of the
jurisdiction of its organization and under the laws of each other jurisdiction
in which it is qualified to do business, with all power and authority (corporate
or otherwise) necessary (a) to enter into this Amendment No. 2 (and the attached
acknowledgements and consents to which such Credit Party is a party) and the
documents executed in connection therewith and to perform all of its obligations
hereunder and thereunder and (b) to own its properties and carry on the business
now conducted or proposed to be conducted by it.
          4.2. Enforceability. Each Credit Party has taken all action (corporate
or otherwise) required to make the provisions of this Amendment No. 2 (and the
attached acknowledgements and consents to which such Credit Party is a party)
and the documents executed in connection therewith valid and enforceable
obligations of such Credit Party, as they purport to be. Each Credit Party has
duly authorized, executed and delivered this Amendment No. 2 (and the attached

- 3 -



--------------------------------------------------------------------------------



 



acknowledgements and consents to which such Credit Party is a party) and the
documents executed in connection therewith. This Amendment No. 2 (and the
attached acknowledgements and consents to which such Credit Party is a party)
and each document executed in connection therewith is the legal, valid and
binding obligations of such Credit Party and each is enforceable against such
Credit Party in accordance with its terms.
          4.3. No Legal Obstacle to Agreements. Neither the execution, delivery
or performance by any Credit Party of this Amendment No. 2 (or the attached
acknowledgements and consents to which such Credit Party is a party) or any
document executed in connection therewith, nor the consummation of any other
transaction referred to or contemplated by this Amendment No. 2 (or the attached
acknowledgements and consents to which such Credit Party is a party) or any
document executed in connection therewith, nor the fulfillment of the terms
hereof or thereof, has constituted or resulted in or will constitute or result
in:
          4.3.1 any breach or termination of any agreement, instrument, deed or
lease to which such Credit Party is a party or by which such Credit Party is
bound, or of the charter, by-laws or other organizational documents, as
applicable, of such Credit Party;
          4.3.2 the violation of any law, judgment, decree or governmental
order, rule or regulation applicable to such Credit Party;
          4.3.3 the creation under any agreement, instrument, deed or lease of
any Lien (other than Liens on the Collateral which secure the Obligations) upon
any of the assets of such Credit Party; or
          4.3.4 any redemption, retirement or other repurchase obligation of
such Credit Party under any charter, by-law, organizational document, agreement,
instrument, deed or lease to which such Credit Party is a party.
Except such as have been obtained and are in full force and effect, no approval,
authorization or other action by, or declaration to or filing with, any
governmental or administrative authority or any other Person is required to be
obtained or made by any Credit Party in connection with the execution, delivery
and performance by such Credit Party of this Amendment No. 2 (and the attached
acknowledgements and consents to which such Credit Party is a party) or any
document executed in connection therewith or the consummation of the
transactions contemplated hereby or thereby.
          4.4. Defaults. No Default exists or, immediately after giving effect
to this Amendment No. 2, will exist.
          4.5. Incorporation of Representations and Warranties. The
representations and warranties set forth in Article V of the Credit Agreement
and in Section 10 of the Holdings/TCAC Guaranty, Section 10 of the Holdings/S&W
Corp. Guaranty, Section 10 of the Operating Companies Guaranty and Section 10 of
the Subsidiary Guaranty are each true and correct in all material respects on
the date hereof as if originally made on and as of the date hereof, except as
the same may expressly relate to an earlier date.

- 4 -



--------------------------------------------------------------------------------



 



     5. Conditions. The effectiveness of this Amendment No. 2 shall be subject
to and shall occur upon the satisfaction of the following conditions:
          5.1 Proper Proceedings. The execution and delivery by the Credit
Parties of this Amendment No. 2 (and the attached acknowledgements and consents
to which each such Credit Party is a party) and the documents executed in
connection therewith and the performance of their respective obligations
hereunder and thereunder shall have been authorized by all necessary proceedings
of each of the Credit Parties. All necessary consents, approvals and
authorizations of any governmental or administrative agency or any other Person
with respect to any of the transactions contemplated by this Amendment No. 2 and
the documents executed in connection therewith shall have been obtained and
shall be in full force and effect.
          5.2 Consummation of this Amendment No. 2. The Administrative Agent
shall have received this Amendment No. 2 (with the attached acknowledgements and
consents) fully executed by the parties hereto and thereto.
          5.3 Certificates of Secretary. The Administrative Agent shall have
received a Certificate of each Credit Party dated as of the date hereof and
executed by its Secretary or Assistant Secretary, which shall (A) certify the
resolutions of its Board of Directors, members or other body authorizing the
execution, delivery and performance of this Amendment No. 2 and other documents
to which it is a party, (B) identify by name and title and bear the signatures
of the Financial Officers and any other officers of such Credit Party authorized
to sign this Amendment No. 2 and such other documents, and (C) certify that
there has been no change in the certificate or articles of incorporation and
by-laws of each Credit Party since November 30, 2007 and that such certificate
or articles of incorporation and by-laws are in full force and effect or, if any
such certificate or articles of incorporation or by-laws have been changed since
November 30, 2007, attach a copy of such certificate or articles of
incorporation or by-laws and certify such copy of being true and correct and in
full force and effect.
          5.4 Amendment Fee. The Administrative Agent shall have received an
amendment fee of $50,000, which shall be non-refundable and deemed earned upon
the execution and delivery of this Amendment No. 2.
          5.5 Other Documents. The Administrative Agent shall have received duly
executed copies of such other certificates, documents, instruments and
agreements as the Administrative Agent shall reasonably request in connection
with the transactions contemplated by this Amendment No. 2, each in form and
substance acceptable to the Administrative Agent.
          5.6 Legal Matters. All legal matters incident to the transactions
contemplated hereby shall be satisfactory to counsel for the Administrative
Agent and the Lenders.
          5.7 Fees and Expenses. The Credit Parties shall have paid all fees and
expenses of the Administrative Agent and the Lender (including the reasonable
fees and expenses of their legal counsel) in connection with this Amendment
No. 2 and the documents executed in connection therewith and the transactions
contemplated herein.

- 5 -



--------------------------------------------------------------------------------



 



     6. Further Assurances. Each of the Credit Parties will, promptly upon the
request of the Administrative Agent from time to time, execute, acknowledge,
deliver, file and record all such instruments and notices, and take all such
other action, as the Administrative Agent deems necessary or advisable to carry
out the intent and purposes of this Amendment No. 2 (and the attached
acknowledgements and consents) and the documents executed in connection
therewith.
     7. No Defenses/Release. Each Credit Party warrants and represents to the
Administrative Agent and Lender that such Credit Party has no claims,
counterclaims, offsets or defenses to the Loan Documents or the Obligations, or
if any such Person does have any claims, counterclaims, offsets or defenses to
the Loan Documents or the Obligations, the same are hereby waived, relinquished
and released in consideration of the execution and delivery of this Amendment by
the Administrative Agent.
     8. General. The Credit Agreement, as amended hereby, and all of the Loan
Documents are each confirmed as being in full force and effect. The Credit
Agreement, as amended hereby, and the other Loan Documents constitute the entire
understanding of the parties with respect to the subject matter hereof and
thereof and supersede all prior and current understandings and agreements,
whether written or oral. This Amendment No. 2 may be executed in any number of
counterparts, which together shall constitute one instrument, and shall bind and
inure to the benefit of the parties thereto and their respective successors and
assigns, including as such successors and assigns all holders of any Obligation.
Delivery of an executed counterpart of a signature page of this Amendment No. 2
by telecopy or in PDF format by electronic mail shall be effective as delivery
of a manually executed counterpart of this Amendment No. 2. This Amendment No. 2
(and attached acknowledgments and consents) shall be governed by and construed
in accordance with the laws of the State of New York, including, but not limited
to, Section 5-1401 of the New York General Obligations Law.
[Signature pages follow]

- 6 -



--------------------------------------------------------------------------------



 



     Each of the undersigned has caused this Amendment No. 2 to Credit Agreement
to be executed and delivered by its duly authorized officer as of the date first
above written.

              Credit Parties:
 
            SMITH & WESSON HOLDING CORPORATION
 
       
 
  By:   /s/ William F. Spengler
 
       
 
      William F. Spengler
 
      Executive Vice President, Chief Financial
 
      Officer and Treasurer
 
            SMITH & WESSON CORP.
 
       
 
  By:   /s/ William F. Spengler
 
       
 
      William F. Spengler
 
      Vice President, Chief Financial Officer and
 
      Treasurer
 
            THOMPSON/CENTER ARMS COMPANY, INC.
 
       
 
  By:   /s/ William F. Spengler
 
       
 
      William F. Spengler
 
      Vice President, Chief Financial Officer and
 
      Treasurer
 
            THOMPSON CENTER HOLDING CORPORATION
 
       
 
  By:   /s/ William F. Spengler
 
       
 
      William F. Spengler
 
      Vice President, Chief Financial Officer and
 
      Treasurer

[Signatures appear on following pages]

 



--------------------------------------------------------------------------------



 



              FOX RIDGE OUTFITTERS, INC.
 
       
 
  By:   /s/ William F. Spengler
 
      William F. Spengler
 
      Vice President, Chief Financial Officer and
 
      Treasurer
 
            BEAR LAKE HOLDINGS, INC.
 
       
 
  By:   /s/ William F. Spengler
 
       
 
      William F. Spengler
 
      Vice President, Chief Financial Officer and
 
      Treasurer
 
            K.W. THOMPSON TOOL COMPANY, INC.
 
       
 
  By:   /s/ William F. Spengler
 
       
 
      William F. Spengler
 
      Vice President, Chief Financial Officer and
 
      Treasurer
 
            O.L. DEVELOPMENT, INC.
 
       
 
  By:   /s/ William F. Spengler
 
       
 
      William F. Spengler
 
      Vice President, Chief Financial Officer and
 
      Treasurer

[Signatures appear on following page]

 



--------------------------------------------------------------------------------



 



              Administrative Agent:
 
            TD BANK, N.A.,
 
  as Administrative Agent
 
       
 
  By:   /s/ Maria P. Goncalves
 
       
 
      Maria P. Goncalves, Senior Vice President
 
            Lender:
 
            TD BANK, N.A., as sole Lender
 
       
 
  By:   /s/ Maria P. Goncalves
 
       
 
      Maria P. Goncalves, Senior Vice President

 